t c memo united_states tax_court shirley b prebola n k a shirley d begy petitioner v commissioner of internal revenue respondent docket no filed date gerald w dibble for petitioner kevin m murphy for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the deficiency was attributable to respondent’s recharacterizing the lump-sum proceeds received by petitioner for the sale of rights acquired from the new york state lottery as ordinary_income instead of capital_gain unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioner resided in rochester new york at the time that she filed her petition on date petitioner won dollar_figure million in the new york state lottery petitioner was entitled to receive annual payments totaling dollar_figure million that began in date and will end in may petitioner received annual lottery payments for through she reported those payments as ordinary_income on her income_tax returns for each of those years on date petitioner sold all of her then remaining lottery rights to settlement funding llc settlement funding of norcross georgia for a lump-sum payment of dollar_figure million this sale was pursuant to an agreement between the parties dated date and a new york supreme court order dated date settlement funding issued to petitioner a form 1099-b proceeds from broker and barter_exchange transactions for the form 1099-b listed proceeds from the sale of stocks bonds etc of dollar_figure million petitioner filed form_1040 u s individual_income_tax_return for on schedule d capital_gains_and_losses attached to that return petitioner reported the sale of her lottery rights as a long-term_capital_gain of dollar_figure million the internal_revenue_service determined that petitioner’s income from the sale of the lottery rights was includable as ordinary_income not as a capital_gain discussion the parties dispute whether petitioner’s receipt of dollar_figure million in exchange for the assignment of her right to receive future lottery installment payments to settlement funding constitutes ordinary_income or capital_gain resolution of this issue depends on whether petitioner’s right to receive the remaining lottery installment payments was a capital_asset within the meaning of sec_1221 petitioner’s argument that the assignment of the right to receive the remaining payments was the sale of a capital_asset purports to apply the parameters but disputes the reasoning in 356_f3d_1179 9th cir in maginnis the court_of_appeals held that under the substitute_for_ordinary_income doctrine the sale of a right to future lottery payments should be taxed as ordinary_income id pincite under the substitute_for_ordinary_income doctrine a court will narrowly construe the term capital_asset when a taxpayer makes an attempt to transform ordinary_income into capital_gain see 356_us_260 the court_of_appeals found that there was no sale of a capital_asset because there was no underlying investment of capital in return for the receipt of the lottery ticket and because the sale did not reflect an increase in value over cost to any underlying asset held by the taxpayer id pincite petitioner argues that her right to receive future lottery payments in this case was a capital_asset because her purchase of the lottery ticket was an underlying investment in capital further petitioner argues that there was an increase in value above the cost of any underlying asset she held because the assigned payments appreciated in value due to impersonal market forces finally petitioner argues that respondent’s reliance on the substitute_for_ordinary_income doctrine is misplaced in maginnis the taxpayer assigned his right to receive the remaining installments of a lottery prize to a third party in exchange for a lump-sum payment the court_of_appeals held that the taxpayer could not argue that a purchase of a lottery ticket was a capital_investment id further because the court_of_appeals held that the lottery ticket was not a capital_investment it also held that there was no cost to the taxpayer for the right to receive the future lottery payments therefore the money received for the sale of the right could not be seen as reflecting an increase of value above the cost of any underlying asset id pincite see also watkins v commissioner tcmemo_2004_244 taxpayer’s right to receive future annual lottery payments did not constitute a capital_asset clopton v commissioner tcmemo_2004_95 boehme v commissioner tcmemo_2003_81 petitioner’s arguments fail to distinguish her situation from that of the taxpayer in maginnis additionally the governing facts in the instant case are indistinguishable from the facts in 119_tc_1 and other cases in which a taxpayer assigned a right to future lottery installment payments in return for a lump-sum payout at a discounted value from a third party we held in each of these cases that a right to future lottery installment payments did not constitute a capital_asset within the meaning of sec_1221 see wolman v commissioner tcmemo_2004_262 watkins v commissioner supra lattera v commissioner tcmemo_2004_216 clopton v commissioner supra simpson v commissioner tcmemo_2003_155 johns v commissioner tcmemo_2003_140 boehme v commissioner supra it is unnecessary to repeat the thorough analysis set forth in davis v commissioner supra petitioner has not attempted to distinguish davis and the other cases instead arguing analogies to cases in different contexts we see no reason to depart from the consistent treatment of identical issues we hold that the dollar_figure million received by petitioner from settlement funding in exchange for petitioner’s right to receive the remaining lottery installment payments is ordinary_income and not capital_gain to reflect the foregoing decision will be entered for respondent
